Citation Nr: 1125526	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for radiculopathy of the left leg.

4.  Entitlement to service connection for right leg numbness. 

5.  Entitlement to service connection for left foot numbness.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder, including as secondary to herbicide exposure.

8.  Entitlement to a higher (compensable) initial rating for service-connected bilateral hearing loss.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A personal hearing was held before the undersigned Veterans Law Judge in July 2010 and a copy of the transcript of that hearing has been added to the claims file.

The issues of entitlement to service connection for a skin disorder, PTSD, a lumbar spine disability, radiculopathy of the left leg, right leg numbness, and left foot numbness, and entitlement to a higher initial rating for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Additional pertinent evidence was received from the Veteran in December 2009, April 2010, May 2010, and July 2010.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304 (2010).

FINDINGS OF FACT

1.  The Board denied service connection for a skin disorder in July 1985.

2.  Some of the evidence received since the July 1985 Board decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.

3.  Resolving all doubt in the Veteran's favor, tinnitus is causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  The July 1985 Board decision is final.  38 U.S.C. § 4004(b) (1982), 38 C.F.R. § 19.104 (1985); currently, 38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence having been received, the claim for entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's application to reopen the previously denied claim for service connection for a skin disorder, and his claim for service connection for tinnitus, the Board finds that, in view of its favorable disposition of these matters, all notification and development action needed to fairly adjudicate these matters has been accomplished and there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

In its December 2008 statement of the case, the RO reopened the previously denied claim for service connection for a skin disorder, and then denied the claim for service connection.  Regardless of how the RO ruled on the question, the Board must determine for purposes of jurisdiction whether there is new and material evidence sufficient to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claim which has been previously denied in a prior Board decision is final, with the exception that the claim may be reopened if new and material evidence has been submitted, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. §§ 7104, 5108; 38 C.F.R. § 3.156; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

The Veteran submitted his original claim for service connection for a skin disorder in July 1984.  The RO denied this initial claim in a September 1984 rating decision, and the Veteran appealed to the Board.  In a July 1985 decision, the Board denied the Veteran's claim for service connection for a skin disorder, finding that the Veteran had a current skin disorder, tinea versicolor, and finding that the Veteran's service treatment records were negative for a skin disorder.  The Board's July 1985 decision is final.  38 U.S.C. § 4004(b) (1982), 38 C.F.R. § 19.104 (1985); currently, 38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (2010).

At the time of the July 1985 Board decision, evidence of record included service treatment records that were negative for a skin disorder, and a report of an August 1984 VA examination showing that the Veteran reported a history of a generalized skin rash since service in 1968.  The examiner diagnosed current tinea versicolor.  At the time of the July 1985 decision, there was no medical evidence linking the current skin disorder with service.

In January 2007, the Veteran filed an application to reopen his previously denied claim for service connection for a skin disorder, and reported that it began in 1968.  

Additional evidence submitted since the July 1985 Board decision includes the Veteran's statements to the effect that he has had a skin disorder since 1968.  In March 2007, he reported that he was treated for a skin condition at the "West Have" Veterans Hospital in Connecticut from 1979 to 1982.  At his November 2008 RO hearing, the Veteran testified that he had a skin disorder in service, and was given creams at that time.  A December 2009 VA outpatient treatment record reflects a diagnosis of tinea versicolor.  At his July 2010 Board hearing, the Veteran again stated that he incurred a rash during service in Vietnam, and that it persisted since then.  Recent VA medical records reflect that he was prescribed ketoconazole shampoo for a rash.
Upon review of the record, the Board finds that some of the evidence received since the July 1985 Board decision is both new and material.  Specifically, the Veteran has provided competent lay testimony regarding chronic skin symptoms since service, which was one basis for the prior denial, and recent medical evidence reflects that he has been treated for tinea versicolor.  The appellant's lay statements are presumed credible for the limited purpose of determining whether evidence is new and material.  Justus, supra.  Thus, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that he incurred hearing loss and tinnitus during active service, due to exposure to acoustic trauma.  Service connection has already been established for bilateral hearing loss.  He has testified that he was exposed to significant in-service acoustic trauma during service in Vietnam.  Records on file reflect that he served in Vietnam from October 1967 to October 1968.  The Veteran's DD Form 214 and personnel records reflect that his primary military occupational specialty was as a truck driver.  The Board finds that his military service is consistent with noise exposure.

Service treatment records reflect that in a May 1969 report of medical history, the Veteran denied a history of hearing loss or ear trouble.  On clinical evaluation on separation in May 1969, the Veteran's ears and ear drums were listed as normal.  The Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  Service treatment records are entirely negative for tinnitus.

In the Veteran's original service connection claim in July 1984, the Veteran only claimed service connection for a skin disorder.  He did not file a claim for service connection for tinnitus.

In January 2007, the Veteran filed his original claim for service connection for tinnitus, which he asserted was caused by noise exposure during service in Vietnam, specifically noise from artillery shells.  In March 2007, he said that he had a humming in his ears off and on for years.  Later in March 2007, he said he had a constant ring and humming in his ears since coming back from Vietnam.

Post-service medical records dated since 2006 reflect treatment for a variety of conditions including low back, leg, and neck disabilities, but do not reflect complaints or treatment of tinnitus.

At a December 2007 VA audiological examination, the Veteran reported military noise exposure comprised of unprotected vehicle noise and cannon fire.  He reported post-service occupational noise exposure, building windows in a manufacturing plant with unprotected ears.  He also reported noise exposure while hunting and from lawnmowers and reported that he used ear protection.  He reported bilateral tinnitus, that was not constant and was recurrent.  He reported that tinnitus had been present for 9 months of unknown circumstance.  The examiner diagnosed bilateral high frequency sensorineural hearing loss and tinnitus, and opined that it was at least as likely as not that the Veteran's current hearing loss may be partially a result of noise exposure while in the service, although the subsequent hearing loss from unprotected occupational and recreational hearing loss cannot be determined.  The examiner opined that tinnitus was not due to military service as it was a more than 36-year post-service occurrence of recent onset.

At his November 2008 RO hearing, the Veteran submitted documents from his previous employer reflecting that he was required to wear ear plugs while at work.  He testified that he did not seek treatment for hearing difficulties until about three years ago.  He said that when he was asked by an examiner about ringing in his ears, he said no, because he had a buzzing sound in his ears.  He testified that he had tinnitus since he left service, and that it was initially faint but became louder.

At his July 2010 Board hearing, the Veteran testified that he was exposed to noise from howitzers during service, and he first noticed tinnitus before he left Vietnam.  He said that although he worked in a noisy environment after service, he was required to wear hearing protection at work.  He said that at that job, there was noise from chop saws used to cut metal to make windows.

Evidence in support of the claims includes statements by the Veteran to the effect that he had tinnitus symptoms beginning in service and ever since, and the fact that he was exposed to acoustic trauma during service in Vietnam.  

Evidence weighing against the claim includes the fact that the service treatment records are negative for complaints, treatment or diagnosis of tinnitus.  Moreover, there is no medical evidence of tinnitus for many years after separation from service.  The first documented tinnitus was in 2007, approximately 38 years after service.  The VA examiner did not causally link the current tinnitus to service or to events therein, and opined that the current tinnitus was not linked to service.

The Board notes that the Veteran's exposure to in-service acoustic trauma is conceded.  However, there is no medical evidence linking the Veteran's current tinnitus with service.  

The Veteran has asserted that he incurred tinnitus during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  

As noted, service treatment records are entirely negative for tinnitus.  As to the question of continuity of symptomatology of tinnitus, the Board notes that the Veteran's statements as to the date of onset of this condition are variable.  He has reported that the condition began in service, or that it began 36 years after service.  At different times, he has reported intermittent or constant tinnitus.  Most recently, at his July 2010 hearing, he stated that he had ringing in his ears since service.  A VA examiner has offered a medical opinion to the effect that the Veteran's tinnitus was not likely due to service, based primarily on his reports that his tinnitus began 9 months prior to the December 2007 VA examination.

Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a lay person is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board concludes that the Veteran's lay statements that he experienced tinnitus since service are competent to establish continuity of symptomatology, as he is also competent to testify that the humming and ringing in his ears started during service and continued since then.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

After careful consideration of all procurable and assembled data, and bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107), the Board finds that the evidence is in relative equipoise as to the issue of service connection for tinnitus, given the Veteran's demonstrated acoustic trauma in service, his current diagnosis of tinnitus, and the Veteran's (admittedly variable) lay statements as to the existence of tinnitus since service.

Under such circumstances, and resolving reasonable doubt in the Veteran's favor, the Board finds that the medical evidence of record shows that tinnitus was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49.  Accordingly, service connection for tinnitus is granted.

ORDER

As new and material evidence has been received, the claim for service connection for a skin disorder is reopened and the appeal is granted to this extent only.

Service connection for tinnitus is granted, subject to the laws and regulations governing the disbursement of monetary benefits.


REMAND

Reopening the claim for service connection for a skin disorder does not end the inquiry in this case.  Rather, the Board must now consider the claim on the merits. However, upon review of the evidence, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim for service connection for a skin disorder, PTSD, a back disability, and disabilities of the legs and left foot, and for a higher initial rating for bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board notes that only a few service treatment records are on file, and they were obtained in 1984.  The RO should attempt to obtain any additional service treatment records pertaining to the Veteran.  38 U.S.C.A. § 5103A(b),(c)(1) (West 2002).

As to the claim for service connection for a skin disorder, the Board finds that a remand is required to afford the Veteran an examination to determine whether any current skin disorder is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  A December 2009 VA outpatient treatment record reflects a diagnosis of tinea versicolor, that disorder was diagnosed in 1984, and the Veteran contends that his current skin symptoms began in service and have persisted since then.

Moreover, the Veteran and his wife testified in July 2010 that he received medical treatment at the VA Medical Center (VAMC) in West Haven, from approximately 1970 to 1984 (and the Veteran previously reported that he received treatment for a skin disorder there from 1979 to 1982).  Such records are not on file.  The Board finds that the RO should attempt to obtain such records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Ongoing medical records should also be obtained regarding all of the claimed disabilities.  Id.

As to the claim for service connection for PTSD, a remand is required to afford the Veteran a psychiatric examination to determine whether he meets the criteria for PTSD, whether his claimed stressor is adequate to support such a diagnosis, or whether he has an acquired psychiatric disorder that is otherwise related to service.  VA medical records reflect that on psychiatry consult in November 2007, the Veteran was diagnosed with pain disorder associated with mood, psychological factors and general medical condition.  PTSD was not diagnosed.  In April 2008, he was diagnosed with pain disorder and chronic PTSD.  A specific stressor was not identified.  In January 2009 he was diagnosed with PTSD and pain disorder.

The Veteran has asserted that he has PTSD due to traumatic experiences during service in Vietnam.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service "stressor"; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

In his initial claim for PTSD in January 2007, the Veteran asserted that he had PTSD due to service in Vietnam.  He did not identify any stressors.  At a November 2008 RO hearing, the Veteran testified that during service in Vietnam, he did not go on a scheduled convoy because of a toothache, but instead went to the dentist, had a tooth pulled, and went to his barracks.  The next day, he learned that seven men who did go on the convoy were all killed when the convoy was hit.  He stated that this event occurred in 1968, a few months before he left Vietnam.  He said he carried this event with him all the time.

The evidence necessary to establish the occurrence of a stressor during service to support service connection for PTSD varies depending on whether the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b).  This determination is made by examining military citations or other supporting evidence.  If VA determines that the Veteran engaged in combat with the enemy, and the alleged stressor is combat-related, then the Veteran's lay testimony or statement must be accepted as conclusive evidence as to its actual occurrence and no further development or corroborative evidence is necessary provided that such testimony is found to be credible and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Service personnel records reflect that the Veteran served in Vietnam from October 1967 to October 1968, and that his primary military occupational specialty during this period was as a driver; first he was a light vehicle driver, then a light truck driver, then a heavy truck driver.  Service personnel records do not reflect any combat citations.

The Board notes that effective July 13, 2010, VA has amended 38 C.F.R. § 3.304(f) which governs service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Of note, the amendments to the regulation provides that if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed Reg. 39843 (July 13, 2010).

Regarding the claims for service connection for a low back disability, as well as for radiculopathy and/or pain and numbness of the lower extremities, the Board finds that a VA examination is necessary to determine the etiology of these disabilities.  McLendon, supra.  Recent medical evidence reflects that the Veteran has been diagnosed with low back pain, osteoarthritis, and lumbar radiculopathy.  In December 2006, he was diagnosed with a fall with lumbar strain, and lumbar facet syndrome.

Medical records dated in 2006 and 2007 reflect that the Veteran fell about ten feet from a ladder while working on a tree in July 2006, and injured his back and neck.  A December 2006 private medical record reflects that the Veteran had a history of low back pain after falling off a ladder in July 2006.  A November 2007 psychiatry consult reflects that the Veteran reported that he had been having pain problems since July of last year when he had a fall while trimming a tree.  He said he had not worked since last July because of the accident, he could not work anymore and had been on disability.  SSA records reflect that he was awarded disability benefits in August 2007, and was determined to have been disabled since July 2006 due to back disabilities and due to chronic pulmonary insufficiency (COPD).

In January 2007, the Veteran contended that he incurred a low back disability from being a truck driver in service, when the seat was only 2 inches thick.  In March 2007, he stated that when he drove a truck in the Army, there was no padding on the seats, and he bounced around for hours for the entire year he was in Vietnam.  In July 2007, he said that his pain and leg and foot numbness had always bothered him since his discharge from service.  He also stated that he moved barrels of Agent Orange off of ships and onto trucks, also drove 10-wheelers with no seat padding sometimes 12 hours per day, and helped to unload trucks.  At his July 2010 hearing, he testified that he strained his back in service, while helping to load artillery shells onto a truck.

As there is evidence of a current back disability, the Veteran's reports of continuity of back pain and lower extremity symptoms since service, and an indication that the disability may possibly be associated with the Veteran's service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has a current chronic back disability and/or disabilities of the legs and left foot that are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He was afforded a VA audiological examination in December 2007.  Unfortunately, the VA examiner did not comment on the functional effects caused by the Veteran's hearing disability, as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In addition, the Veteran's representative has asserted that his hearing loss has worsened since his last VA examination, and has requested that this issue be remanded for another VA audiological examination.

In light of the above, the Board finds that another VA audiological examination is warranted to determine the current level of severity of the service-connected hearing loss, with a description by the examiner of the functional effects of this disability.   Id; see also 38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for PTSD, disabilities of the back and lower extremities, and a skin disorder since separation from service, and should obtain records of treatment for hearing loss since 2007.  After securing any necessary releases, the RO/AMC should obtain any records which are not duplicates of those in the claims file.  

In particular, the RO/AMC should attempt to obtain pertinent medical records from the West Haven VAMC dated from 1970 to 1984.

2.  The RO/AMC should contact appropriate service records repositories and attempt to obtain any additional service treatment records pertaining to the Veteran.  If such records are unavailable, this fact should be annotated in the claims file.

3.  After the above actions have been completed, the Veteran should be scheduled for a VA examination by a physician in order to determine the etiology of any current skin disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any skin disorder found.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that any diagnosed skin disorder was incurred in service or is otherwise related to service.  A complete rationale for the opinion expressed should be provided.

4.  The RO/AMC should schedule the Veteran for an examination to determine the current nature and likely etiology of any current psychiatric disorder, including PTSD.  The claims folder should be made available to the examiner for review.

After a review of the claims file and an examination of the Veteran, the examiner is asked to determine the following:

(a) Is the stressor(s) claimed by the Veteran related to fear of hostile military or terrorist activity; (b) Is the claimed stressor(s) adequate to support a diagnosis of PTSD; (c) is it at least as likely as not (50 percent probability or more) that the current symptoms related to the claimed stressor(s).

To date, the Veteran has reported the following stressor:  not going on a scheduled truck convoy in Vietnam in 1968 due to a toothache, and the subsequent death of other soldiers on that convoy.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently-demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

A complete rationale should be provided for any opinion expressed.

5.  The RO/AMC should arrange for a VA orthopedic examination of the Veteran to determine the etiology and date of onset of any current back disability, and any current disabilities of the lower extremities, to include radiculopathy, if diagnosed.  All indicated studies should be performed, and the claims folder must be made available to the examiner for review prior to the examination.

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current back disability, left leg disability, right leg disability, or left foot disability had its onset in service or is causally related to service.

The rationale for any opinion expressed should be provided in the examination report.

6.  After completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected hearing loss.  All necessary tests should be performed to determine the current level of severity of hearing loss in each ear.  The claims file must be made available to the examiner for review in connection with the examination. 

The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.

The examiner should provide a rationale for any opinion provided.

7.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence received since the last supplemental statement of the case, and consideration of amended 38 C.F.R. § 3.304(f).

If any benefit sought on appeal remains denied, the Veteran and his representative  should be furnished with a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


